DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	This Office Action is the first action on the merit of the instant application filled on February 15, 2019, in which claims 100-119 are presented for examination.

Status of Claims
3.	Claims 100-119 are pending, in which claims 100, 107, and 114 are in independent form.4.	Claims 1-99 are cancelled by the applicant.

Drawings
5.	The drawings filed on February 15, 2019 are in compliance with 37 CFR 1.121(d) and, considered and accepted. 
Preliminary Amendment
6.	The Applicant filed a preliminary amendment. The preliminary amendments filed on February 15, 2019 is in compliance with 37 CFR 1.121 and entered. In the preliminary amendments the Applicant cancelled claims 1-99.|
                                                                    Specification7.	The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. See Applicant’s original disclosure [0016] Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
10.	Claims 100-101, 103-108, 110-114, and 116-119 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  Drucker et al. 2004/0143598 A1 (hereinafter Drucker) in view of Smethers U.S. 2004/0142720 A1 (hereinafter Smethers) further in view of Yada et al. U.S. 2006/0017949 A1 (hereinafter Yada).

Regarding claim 100, Drucker discloses a method comprising:  	displaying, on a client device, a media object (Drucker [0064] where media object displayed and viewed by a user (i.e., client), e.g., “More specifically, for example, images corresponding to the respective media objects are displayed and viewable by the user”);  	 	receiving, from the client device, a selection of a selected area of the media object (Drucker [0062] where a selection by a user received, e.g., “receives one or more media objects 120, or a group thereof, selected by a user and annotates the media objects 120 based at least in part on user-based instructions 130”). 	Drucker does not clearly disclose rendering, by the client device, a text input box based on the selected area;  	receiving, by the client device, a string entered into the text input box; and   	transmitting, by the client device, an annotation to a server, the annotation comprising the string and a position of the selected area. 	However, Smethers discloses rendering, by the client device, a text input box based on the selected area (Smethers [0101] where the implemented system furnishing text input box, e.g., “Text input is rendered as an input area, which will display as much text as will fit into its area when it is rendered. The size of the text box will grow, as necessary, as the user enters data into it” See also [Figure 12A-12D] & [0104] e.g., “Growing Text Box: Text input is rendered as an input area, which will display as much text as will fit into its area when it is rendered”).;  	receiving, by the client device, a string entered into the text input box (Smethers [0104] where a text (i.e., string) data entered by a user, e.g., “When a text input control is selected, the user must press the first softkey 1201 which is an icon of a pen, to activate the text input control. After that, the user can type text (FIG. 12C)”. 	Therefore, it would have been obvious to a person of ordinary skill in the computer art at the time of the invention was made to incorporate the Smethers teaching in the Drucker system.  One of ordinary skill in the art would have been motivated to include the capability of text input box to provide a user to with a mechanism to enter a comments on a message board. Thus, multiple comments from any user may be made and displayed for a media object. 	The combination of Drucker and Smethers does not clearly disclose transmitting, by the client device, an annotation to a server, the annotation comprising the string and a position of the selected area.	However, Yada discloses transmitting, by the client device, an annotation to a server (Yada [0059] where the annotation information transmitted to a server, e.g., “… the annotation information includes audio data, the audio data is transmitted to the server 3”. See also [0024], the annotation comprising the string, e.g., “…the annotation information includes strings data, e.g., “… a document may include annotation information, added as information associated with the document, …including character strings “) and a position of the selected area (Yada [0026] e.g., “The information on the area for combine-display includes, e.g., information specifying a page of the document data and information on a display area (coordinates) in the specified page”. See also [0033] and [0043]). 
Therefore, it would have been obvious to a person of ordinary skill in the computer art at the time of the invention was made to incorporate the Yada teaching in the combined teachings of Drucker and Smethers system.  One of ordinary skill in the art would have been motivated to include the annotated to a server in order grouping of all media objects accessible on the media server that hosting media objects.
Regarding claim 101, the rejection of claim 100 is hereby incorporated by reference, Drucker, Smethers and Yada, discloses a method, the displaying the media object comprising displaying an image (Drucker [0064] where image displayed, e.g., “… images corresponding to the respective media objects are displayed and viewable by the user”).

Regarding claim 103, the rejection of claim 100 is hereby incorporated by reference, the combination of Drucker and Yada does not explicitly teach, a method, the rendering the text input box comprising rendering the text input box below the selected area 	However, Smethers discloses a method, the rendering the text input box comprising rendering the text input box below the selected area (Smethers [0101] where the implemented system furnishing a text input box, e.g., “Text input is rendered as an input area, which will display as much text as will fit into its area when it is rendered. The size of the text box will grow, as necessary, as the user enters data into it” See also [Figure 12A-12D] & [0104] where the text box is below the selected drop down menu).
Therefore, it would have been obvious to a person of ordinary skill in the computer art at the time of the invention was made to incorporate the Smethers teaching in the combined teachings of Drucker and Yada system. One of ordinary skill in the art would have been motivated in order a comment entered in a text input box similar to that used for entering comments on a message board and displayed  multiple comments from any user for any media objects.
Regarding claim 104, the rejection of claim 100 is hereby incorporated by reference, the combination of Drucker and Yada does not explicitly teach a method, further comprising rendering a plurality of controls below the text input box, the controls operative to perform an operation selected from the group consisting of saving or cancelling input of text into the text input box. 	However, Smethers discloses teach a method, further comprising rendering a plurality of controls below the text input box, the controls operative to perform an operation selected from the group consisting of saving or cancelling input of text into the text input box (Smethers [0009] where multiple controls are part of the system, e.g., “In another aspect of the invention, the microbrowser displays multiple user-editable controls on the display and places one of the controls in an editable mode, to enable editing of the control by a user”).
Therefore, it would have been obvious to a person of ordinary skill in the computer art at the time of the invention was made to incorporate the Smethers teaching in the combined teachings of Drucker and Yada system. One of ordinary skill in the art would have been motivated in order to display user-editable controls on a device to enable a user to interact to cause a function or enter input.
Regarding claim 105, the rejection of claim 100 is hereby incorporated by reference, Drucker, Smethers and Yada, discloses a method, further comprising: re-displaying, by the client device, the media object (Drucker [0114] where a media object displayed again (re-displayed), e.g., “In order to visualize the media objects again, a command that makes all or substantially all media objects accessible again in the display field”). 	The combination of Drucker and Smethers does not explicitly teach displaying, by the client device, the string at the position included in the annotation. 	However, Yada discloses  displaying, by the client device, the string at the position included in the annotation (Yada [0024], the annotation comprising the string, e.g., “…the annotation information includes strings data, e.g., “… a document may include annotation information, added as information associated with the document, …including character strings “) and a position of the selected area (Yada [0026] e.g., “The information on the area for combine-display includes, e.g., information specifying a page of the document data and information on a display area (coordinates) in the specified page”. See also [0033] and [0043]). 
Therefore, it would have been obvious to a person of ordinary skill in the computer art at the time of the invention was made to incorporate the Yada teaching in the combined teachings of Drucker and Smethers system. One of ordinary skill in the art would have been motivated to combines images of respective annotation information pieces in combining areas for the respective annotation information pieces on the main body image data, and outputs the image data after combining of the annotation information as print image data

Regarding claim 106, the rejection of claim 105 is hereby incorporated by reference, Drucker, Smethers and Yada, discloses a method, the displaying the string at the position included in the annotation comprising detecting a mouseover operation performed on top of the selected area and displaying the string in response to the mouseover operation (Drucker [0134] where a user utilize a mouse component to display a media object, e.g., “A user selection component such as a mouse may contact at least a portion of media object 2540 to indicate the location of the mouse with respect to the media object display area”).

Claims 107 and 114 amount to a non-transitory computer readable storage medium storing a computer program instruction and a device comprising a processor and a storage medium, performing the steps of claim 1. They are rejected for substantially the same reason as presented above for claim 1 and based on the references disclosure of the necessary supporting hardware and software.

With regard to dependent claim 108,
This claim is similar in scope with claim 101 and is rejected under a similar
rational. 


With regard to dependent claims 110 and 116,
These claims are similar in scope with claim 103 and are rejected under a similar
rational. 
 	With regard to dependent claims 111 and 117,
These claims are similar in scope with claim 104 and are rejected under a similar
rational. 

With regard to dependent claims 112 and 118,
These claims are similar in scope with claim 105 and are rejected under a similar
rational. 

With regard to dependent claims 113 and 119,
These claims are similar in scope with claim 106 and are rejected under a similar
rational. 

11.	Claims 102, 109, and 115 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  Drucker et al. 2004/0143598 A1 (hereinafter Drucker) in view of Smethers U.S. 2004/0142720 A1 (hereinafter Smethers) further in view of Yada et al. U.S. 2006/0017949 A1 (hereinafter Yada) as applied to claims 100-101, 103-108, 110-114, and 116-119 above, and further in view of Manousos et al. U.S. 2005/0234981 A1 (hereinafter Manousos).

Regarding claim 102, the rejection of claim 100 is hereby incorporated by reference, the combination of Drucker, Smethers and Yada does not clearly disclose a method, the receiving the selection of the selected area of the media object comprising receiving a rectangular selection of a portion of the media object. 	However, Manousos discloses a method, the receiving the selection of the selected area of the media object comprising receiving a rectangular selection of a portion of the media object (Manousos [0031] where the media object represented as a geometric rectangular shape in the heap, e.g., “ While only a rectangular pattern is illustrated, the heap may be organized in any format "random," "rectangular geometric," "oval geometric," or any other pattern that enables the system to show the media objects in the heap”).
 it would have been obvious to a person of ordinary skill in the computer art at the time of the invention was made to incorporate the Manousos teachings with the combined teachings Drucker, Smethers, and Yada. One having ordinary skill in the art would have been motivated to combine in order the method allow a user to easily visualize all of the multiple media objects in a handheld device.

 With regard to dependent claims 109 and 115,
These claims are similar in scope with claim 102 and are rejected under a similar
rational. 

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU MITIKU whose telephone number is (571)270-1983. The examiner can normally be reached Monday – Friday 8:30am -4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara T Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN US

/BERHANU MITIKU/Examiner, Art Unit 2156                                                                                                                                                                                                        
/TAMARA T KYLE/Supervisory Patent Examiner, Art Unit 2156